Citation Nr: 0017351	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-01 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from February 1975 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 20 percent 
for diabetes mellitus, and granted an increased (40 percent) 
rating for residuals of a low back injury.  The veteran filed 
a timely notice of disagreement as to both issues, and in 
November 1998 the RO issued a statement of the case 
addressing both the claim for an increased rating for 
diabetes mellitus and the claim for an increased rating for 
residuals of a low back injury.  In his December 1998 
substantive appeal (VA Form 9), however, the veteran 
indicated that he was only appealing the evaluation of 
diabetes mellitus.  Accordingly, the Board finds that since 
the veteran has not perfected an appeal for an increased 
rating for residuals of a low back injury, that issue is not 
before the Board and will not be considered herein.  

In a letter dated in May 2000, the veteran provided 
information pertaining to his low back, and appears to be 
making another claim for an increased rating for his service-
connected residuals of a low back injury.  It also appears 
that in the May 2000 letter the veteran is making a claim for 
a total disability rating based on individual unemployability 
due to his service-connected disabilities.  As the RO has yet 
to review the May 2000 letter, these matters are referred to 
the RO for appropriate action.  


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

In a letter dated in July 1999, the RO advised the veteran 
that on a "recent VA examination of June 3, 1999, the 
examiner indicated that [his] service-connected diabetes may 
have gotten worse."  The RO notified the veteran that 
although "[a]n increased evaluation was already on appeal . 
. . it may be to [his] advantage to initiate a new claim even 
while the appeal is still pending."  To initiate a new 
claim, the RO requested that he complete a Statement in 
Support of Claim and send current medical evidence to support 
the claim for an increased rating for diabetes.  Apparently 
in response to the RO's letter, in July 1999 the veteran 
submitted a statement, claiming he had recently changed 
doctors.  In a December 1999 Authorization for Release of 
Information, the veteran reported having an annual disability 
check-up for his diabetes at the Salem VA Medical Center 
(VAMC) on June 3, 1999, and reported having several visits 
with Dr. Bruce Farris in 1999 for diabetes.  (The Board 
incidentally notes that this additional evidence does not 
constitute a new increased rating claim, and will be 
considered with regard to the instant claim for an increased 
rating for diabetes mellitus.)

Received in October 1999 by the RO were outpatient treatment 
records from the Salem VAMC dated March to September 1999, 
however these records did not include the reported VA 
examination on June 3, 1999.  It therefore appears that there 
are current VA treatment records as well as private medical 
records related to the veteran's diabetes mellitus that have 
not yet been associated with the claims folder.  As VA 
treatment records are considered to be constructively of 
record, and may be relevant to the instant claim, the RO 
should obtain complete VA treatment records, to specifically 
include the June 3, 1999 VA examination.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Additionally, the RO should obtain 
complete treatment records for the veteran from Dr. Farris, 
as well as find out which private doctor the veteran was 
referring to in July 1999 when he reported that he "recently 
changed doctors".  

Fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In that regard, the RO should obtain 
the requested treatment records and schedule the veteran for 
an appropriate VA examination to determine the current 
severity of his service-connected diabetes mellitus.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran 
the name(s) and address(es) of all 
medical care providers (VA and private) 
who have treated him for his diabetes 
mellitus since April 1998.  After 
obtaining any necessary releases, the RO 
should obtain copies of complete clinical 
records from the identified treatment 
sources, and associate them with the 
claims folder.  This should include 
complete treatment records from the Salem 
VAMC, specifically including the June 3, 
1999 VA examination, as well as complete 
treatment records from Dr. Farris.

2.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his service-connected 
diabetes mellitus.  The claims file 
should be available to the examiner for 
review in connection with the 
examination.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings and complications concerning the 
veteran's service-connected diabetes 
mellitus.  The examiner should note any 
restrictions of the veteran's activities 
or diet necessitated by diabetes 
mellitus, and should indicate whether the 
veteran has episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization or visits to a care 
provider.  A complete rationale for all 
opinions expressed should be provided.

3.  After completion of the foregoing, 
the RO should review the veteran's claim 
on the basis of all the evidence of 
record.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


